Citation Nr: 0417968	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and O.J.K.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from a May 2001 rating decision 
of the Department of Veterans Affairs (VA), Seattle, 
Washington, regional office (RO).

The veteran testified before the undersigned at a hearing in 
Seattle, Washington, in July 2002.  A transcript of the 
hearing has been associated with the claims folder.

In September 2002, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Pursuant to that 
development, a VA examination of the veteran was conducted in 
January 2003.  

Subsequent to the Board's undertaking development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In May 2003, the Board remanded the case for the RO to 
consider the newly developed evidence.  

In a February 2004 rating action, the RO continued the prior 
denial of service connection.  


FINDINGS OF FACT

1.  VA has obtained all available relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The record does not contain objective evidence of a left 
knee injury during service; the objective medical evidence 
does not demonstrate the presence of any left knee pathology 
for approximately four decades following separation from 
service, and no current left knee pathology has been credibly 
linked to the veteran's period of service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left knee may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the December 2001 statement of 
the case (SOC) of the evidence necessary to substantiate his 
claim for service connection.  The Board concludes that the 
discussion in the SOC adequately informed the appellant of 
the evidence needed to substantiate his claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO 
sent the appellant letters dated in February 2001 and June 
2003 that informed him of the VCAA provisions and requested 
additional evidence.  These letters notified the veteran of 
the type of evidence necessary to substantiate the claims.  
They informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  The veteran 
has been provided with VA examinations, and VA and private 
medical records have been obtained.  There is no indication 
in the record that relevant evidence has not been obtained; 
the veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication, and thus, the timing of the 
notice complies with the express requirements of Pelegrini.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

The veteran's service medical records do not show any 
complaints or findings related to a left knee injury.  The 
veteran sprained his left ankle in December 1942 and again in 
July 1944, however no left knee involvement was noted on 
either occasion.  The service separation examination in 
January 1946 reported a history of trick right knee in 
September 1943; torn right knee cartilage was noted.  Again, 
there was no reference to any left knee complaints or 
pathology.

Service connection for residuals of right knee injury was 
granted in May 1946.  On a VA examination in June 1948, the 
veteran reported a history of right knee injury during 
service.  The examiner noted possible lesions of the internal 
semilunar cartilage, right.  There was no reference to any 
left knee complaints.

The veteran underwent a VA examination for evaluation of his 
service connected right knee disability in February 1961.  
Again, he did not refer to any history of left knee injury or 
current left knee complaints.

A January 1986 X-ray report of the left knee showed 
hypertrophic bony changes predominantly in the intercondyloid 
region.  

In January 1996, the veteran reported to J.K., M.D., that he 
had "a history of injury to his knee on the left and surgery 
there in 1946 and 1970, a crushed knee with meniscus surgery, 
but it is more his right than his left that is bothering him 
now."  

July 1997 and June 2000 X-ray reports of the left knee showed 
progression of degenerative changes.  

On a July 2000 new patient evaluation, the veteran reported 
to T.W., M.D., that he originally injured his left knee 
during service in the Aleutian Islands during World War II.  
The examiner diagnosed degenerative joint disease, left knee.  

The veteran underwent total left knee replacement surgery in 
October 2000.

A VA examination was conducted in December 2000.  The veteran 
reported that he had two injuries to his left knee during 
service in Alaska during World War II, and that the left knee 
was surgically repaired during service.  He reported that he 
had been service connected for his left knee disability 
following service.  The examiner (who did not have access to 
the claims folder) assessed "service connected left knee 
injury in 1943 which sounds like there was some ligament 
injury.  He developed some knee arthritis secondary to this 
injury of 1943...his knee arthritis progressed to the point 
where he needed total knee replacement."

Pursuant to the Board's request, a VA examination was 
conducted in January 2003 by the same examiner that performed 
the December 2000 examination; however, this time he was able 
to review the claims folder in conjunction with the 
examination.  The examiner noted that the veteran's report of 
left knee injury and surgery during service was not supported 
by the service medical records.  The veteran reported 
multiple left knee surgeries, beginning in the 1950's, 
however the only surgical scar on the left knee that the 
examiner was able to observe was from the total knee 
replacement in 2000.  The examiner also noted discrepancies 
in the veteran's reported history on this occasion versus 
that noted during the 2000 VA examination:  

The veteran again indicates to me today 
that he hurt his left knee in the 
military service, but indicates today 
that his injury occurred when he fell 
from being halfway up a 30-foot pole.  
(Previously, he said a 90-foot pole.)  
The veteran previously indicated that he 
had surgery and repair of his left knee 
in 1943, but he did not make that claim 
today (there is no service medical 
records documentation of any surgery in 
the left knee or of the right knee in the 
military service.

In an addendum to his report, completed in February 2004, the 
VA examiner stated that "[i]t is my opinion that the left 
knee condition was less likely than not attributable to the 
veteran period of active duty during WW II."

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's left knee disability was 
incurred in, or aggravated by, active service or that it may 
be presumed to have been incurred therein.  The Board notes 
that a clear preponderance of the historical and clinical 
evidence refers to the right knee as being injured during 
active duty, and in fact it was the right knee that was 
service connected in 1946 (not the left as reported by the 
veteran to the VA examiner in December 2000).  The VA 
examiner's December 2000 statement as to the etiology of the 
current left knee disability was based on the veteran's 
inaccurate history of a service connected left knee injury 
during service, and is not supported by the objective record 
(which the examiner did not have access to in completing his 
examination report).  Importantly, that examiner, after 
reviewing the claims folder and reinterviewing the veteran, 
subsequently (in the January 2003 VA examination report and 
its February 2004 addendum) discounted the likelihood of an 
inservice cause for the veteran's current left knee 
complaints.  Clearly, the Board finds the second opinion of 
the examiner more probative since it was based on a review of 
the objective record.

There are no records of left knee disability in the 
approximately 40 year interval between service and the X-ray 
findings of January 1986.  If the veteran truly had 
significant chronic disability in the left knee following 
inservice trauma, it should have been noted in the service 
medical records and on the post-service VA examinations 
conducted in 1948 and 1961, which in fact made no mention of 
pertinent left knee problems, and noted and evaluated the 
service connected right knee pathology.

Thus, the weight of the medical evidence is against a finding 
that a chronic left knee disability had its onset in service 
or that current left knee pathology owes its etiology to 
service.

The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

The veteran has contended that his present left knee 
disability owe its etiology to active service.  However, 
while lay persons are competent to testify as to symptoms the 
veteran experienced, they are not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's left knee 
disability began during or is otherwise attributable to his 
period of service more than five decades ago.  Arthritis, 
which was first demonstrated decades after separation from 
service, may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2003).  In view of the 
above, the Board concludes that service connection for a left 
knee disability must be denied.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



